Title: To Thomas Jefferson from Amand Koenig, 26 May 1788
From: Koenig, Amand
To: Jefferson, Thomas


          
            
              Monsieur
            
            Strasbourg ce 26 Mai 1788
          
          Le 8 Avril j’ai eu l’honneur de vous envoyer par incluse de M. Prevost Libraire, Quai des Augustins, les livres mis de coté pour vous. Il y a longtems qu’ils sont arrivés à Paris, veuillez Seulement les faire prendre chez le dit Libraire. Si vous n’avez pas reçu la lettre qui vous donnoit avis de cet envoi, il faut que mon commis ait négligé de la porter à la poste, je vous demande mille pardon de cet oubli.
          
          Je viens de recevoir de Leipzic Euripidis Tragoediae T[om]us IIIus. Par première occasion j’aurai l’honneur de vous le faire tenir.
          Je Suis avec un profond respect Monsieur Le plus humble de vos Serviteurs
          
            
              Amand Koenig
            
          
        